EXAMINER’S AMENDMENT
The Applicant’s amendment dated 9/30/2021 has been entered and fully considered. Claims 1 and 10 have been amended by the Applicant. Claim 16 has been cancelled. Claims 1 and 3 have been amended by the Examiner using Examiner’s Amendment (see below). Method claims 1-9 had been withdrawn from examination with traverse and are hereby rejoined by the Examiner.
Claims 1-15 and 17 are allowed.
Election/Restrictions
Claims 10-15 and 17 are allowable. Claims 1-9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I (method claims 1-9) and invention II (apparatus claims 10-15 and 17), as set forth in the Office action mailed on 12/11/2018, is hereby withdrawn and claims 1-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Dierker on 9/30/2021.
Claim 1, line 21: “electromagnetic radiation” has been replaced with “an electromagnetic radiation”.
Claim 3, line 8: “the radiation” has been replaced with “the electromagnetic radiation”.
Claim 3, line 8: “the absorbed radiation” has been replaced with “the absorbed electromagnetic radiation”.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to independent claims 1 and 10 were GILLER (US-2007/0241482), hereinafter GILLER, in view of KUSAHARA (US-2016/0236412), hereinafter KUSAHARA,
Regarding independent claims 1 and 10, GILLER in view of KUSAHARA discloses a three-dimensional printing system and method that comprises a fabrication bed, and build material that is introduced on the fabrication bed, the build material consists of an inorganic particle with a polymer. The combination above further discloses selectively depositing a coalescent dispersion using an inkjet printer onto the 
The combination above, however, fails to disclose that in the build material, the polymer that is attached to the inorganic particles is in the form of nano-beads with an average diameter ranging from 3 nm to 1500 nm. Since the nano-beads are stated to have an average diameter, they are interpreted to be substantially round. The combination above fails to disclose this feature.
Claims 2-9, 11-15, and 17 are dependent on claims 1 and 10 and as such they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748